Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/21.
Examiner notes that claims 13-14 and 16-20 are withdrawn by examiner for currently reading on unelected species as it requires floor mode door which appears to be only part of the species A-I which is not the elected species, specifically the extension part extending from the support portion toward the floor outlet. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling means” in claims 9-10, 13-14, and 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing find the corresponding structure is “an evaporator” (para. 0031). 
This application includes one or more claim limitations that do use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing find the corresponding structure is “heater core” (para. 0031). 
This application includes one or more claim limitations that do use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature adjusting means” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing find the corresponding structure is “temperature adjusting doors” (para. 0032). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected for the claim limitations “the air passing through the heating means passes through the warm air passageway and is guided to the floor outlet in a straight line to be discharged” and “the air passing through the cooling means passes through the cold air passageway and is guided to the first vent outlet in a straight line to be discharged” specifically the limitation “in a straight line” in both of these.  This appears to be an erroneous translation as the specification and drawings do not support this limitation (note that the flow is shown with figures bends and twists thus cannot be considered “straight line”, the expectation is the flow shown in fig. 8, but this flow is shown passing through s solid object with no explanation thus it seems to be symbolic and not actual flow).  Thus one skilled in the art is not clear on what the limitation is supposed require i.e. does it require literal straight line flow, or does it mean to claim uninterrupted flow, or flow that does not pass through another exchanger.  For these 
Claim 9 is rejected for the claim limitation of “the floor outlet and the first vent outlet face each other”, once again this appears to be an erroneous translations.  It is unclear how the two elements “face each other” as there two outlets do not directly face each other.  Generally the outlet face would be the direction of flow out, thus creating an unclear limitation to one skilled in the art.  Based upon the specification and drawings the claim will be read as “a mode door is arranged at a position where the floor outlet and the first vent outlet intersect each other to guide air and adjust the volume of the air”.
Claim 9 recites the limitation "the warm air passageway" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim.  This element had not been previously claimed and should properly be “a warm air passageway”.
Claim 9 recites the limitation "the floor outlet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  This element had not been previously claimed and should properly be “a floor outlet”.
Claim 9 recites the limitation "the cold air passageway" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  This element had not been previously claimed and should properly be “a cold air passageway”.
Claim 9 recites the limitation "the first vent outlet" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  This element had not been previously claimed and should properly be “a first vent outlet”.
Claim 10 recites the limitation "a warm air passageway" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 already contains “warm air passage”, the use of “a warm air passage” makes it unclear if applicant is claiming the same passage as in claim 1 or a new passage.  For examination purposes it will be examined as “the warm air passageway”.
Claim 10 recites the limitation "a first cold air passageway" and “a second cold air passageway”.  This is indefinite as it is unclear to one skilled in the art if either of these are the already claimed cold air passageway” of claim 1.  For examination purposes it will be examined as the second cold air passageway being the previously claimed cold air passageway.
Claim 10 is indefinite for the claim limitation of “a second cold air passageway making the air passing through the cooling means by pass the heating means downwardly”, specifically the phrase “by pass”.  It is unclear if applicant meant this to read as “bypass” or “by passing” which while similar are not exactly the same, and either way the phrase “by pass” is unclear terminology.  Based upon the specification and drawings it will be examined as “a second cold air passageway making the air passing through the cooling means by passing the heating means downwardly”.
Claim 14 recites the limitation "a floor outlet" in line 3, this is indefinite as “a floor outlet” has already been claimed in claim 9, and thus it is unclear if applicant is claiming the same structure a new structure with this structure.  For examination purposes the claim will be read as “the floor outlet”.  
Claim 14 includes the element “a second temperature adjusting door” which creates confusion and indefiniteness.  Being claimed as “a second” leaves it unclear 
Claim 15 recites the limitation "a first cold air passageway" and “a second cold air passageway”.  This is indefinite as it is unclear to one skilled in the art if either of these are the already claimed cold air passageway” of claim 1.  For examination purposes it will be examined as the first cold air passageway being the previously claimed cold air passageway.
Claim 16 recites the limitation "a floor outlet" in line 3, this is indefinite as “a floor outlet” has already been claimed in claim 9, and thus it is unclear if applicant is claiming the same structure a new structure with this structure.  For examination purposes the claim will be read as “the floor outlet”.  
Claims 10-12 and 15 are rejected for dependence from one or more of the rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. PGPub 2018/0162192).
Regarding claim 9, Lee teaches an air conditioner (Fig. 5-9) for a vehicle (abstract) comprising a case (outer shell shown in fig. 5-9) having an air inlet (where airflow starts in fig. 5-9), an air outlet (air flow exits D-E), and an air passageway formed therein (per fig. 5-9); a blower unit (para. 0055) for blowing air to the air inlet (per para. 0055); a cooling means (element 110) and a heating means (element 120) disposed in the air passageway of the case (per fig. 5-9) in an air flow direction in order (per fig. 5-9); and a temperature adjusting means (element 141 and 151) for adjusting the degree of opening such that air passing through the cooling means selectively flows through the heating means (per fig. 5-9), wherein the air passing through the heating means passes through the warm air passageway (passage past element 120) and is guided to a floor outlet (exit for flow E) in a straight line to be discharged (per 112b above, this limitation is met by the flow shown), wherein the air passing through the cooling means passes through a cold air passageway (passage below and above element 120 see fig. 6-7) and is guided to a first vent outlet (outlet of flow D) in a straight line to be discharged (per 112b above, this limitation is met by the flow shown see fig. 7 and 9), and wherein a mode door (element 164) is arranged at a position where the floor outlet and the first vent outlet face each other to guide air and adjust the volume of the air  (per fig. 5-9, see 112 above).
Regarding claim 10, Lee teaches the warm air passageway forming a flow passage in such a way that the air passing through the cooling means passes through the heating means (per fig. 5-6,8); the first cold air passageway (passageway going 
Regarding claim 11, Lee teaches the floor outlet or the first vent outlet are arranged below the heating means in the direction of gravity (per fig. 5-9 this is taught).
Regarding claim 12, Lee teaches the case has mixing zones (shown in fig. 5) where the air passing through the warm air passageway, the air passing through the first cold air passageway and the air passing through the second cold air passageway are mixed together (per fig. 5).
Regarding claim 15, Lee teaches the first cold air passageway (passageway in fig 7 going below element 120 and going to D) is disposed between the inner wall of a lower portion of the case and the heating means (per fig. 7), and wherein the second cold air passageway (passageway going from element 110 to B in fig. 7 the one going over element 120) is disposed between the inner wall of an upper portion of the case and the heating means (per fig. 7).  Examiner does note this inverses the terminology of claim 10, but there is no issue since the two claims do not depend from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeon (U.S. PGPub 2018/0141404) and Kim (U.S. PGPub 2003/0205370) teach vehicle air conditioner systems similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763